DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. 2008/0252261), in view of Toru (JP 2010011708 A)

Regarding claim 1, Seo (U.S. 2008/0252261) teaches in Fig. 4, a charging circuit (400), comprising: 
an interface (402); 
a plurality of charging management components (412+432, 416+436, 420+440) connected to the interface (402) in parallel; and 
a plurality of battery packs (434, 438, 442),
wherein each of the plurality of battery packs (434, 438, 442) comprises a battery or a plurality of batteries (batteries connected in series of each 434, 438, 442) connected in series with each other, the plurality of battery packs (434, 438, 442) are 
wherein the plurality of charging management components (412+432, 416+436, 420+440) are electrically connected with each other (via 414, 418, 422) to provide, through signal interaction (generated by 414+412, 418+416, 422+420) between the plurality of charging management components (412+432, 416+436, 420+440), a charging current ([0032] [0044]) that is input to each of the battery packs (434, 438, 442), such that a time period of a maximum charging current (corresponding time period of Imax of output port of first charging unit versus time, Fig. 5; [0044]) for each of the plurality of battery packs (434, 438, 442) is different from a time period of a maximum charging current (corresponding time period of Imax of output port of second or third charging unit versus time, Fig. 5; [0044]) for another one of the plurality of battery packs (434, 438, 442)
Seo does not explicitly teach adjust (through signal interaction between the plurality of charging management components), a charging current that is input to each of the battery packs, (such that a time period of a maximum charging current for each of the plurality of battery packs is different from a time period of a maximum charging current for another one of the plurality of battery packs.)
Toru (JP 2010011708A) teaches in Fig. 4A-4C, adjust through signal interaction between the plurality of charging management components (12+2, Fig. 2; paragraph 4 of best mode; paragraph 1 of tech-solution; paragraph 24 of best mode indicates control unit 2, connected to a memory 3, is a processor that executes instructions), a charging  a charging current that is input to each of the battery packs, such that a time period of a maximum charging current for each of the plurality of battery packs is different from a time period of a maximum charging current for another one of the plurality of battery packs) of Toru’s into Seo’s, in order to prevent the deterioration of a battery formation material and prevent a memory effect while maintaining the high output (abstract, lines 2-3; Toru).
Regarding claim 2, Seo teaches in Fig. 4, the charging circuit according to claim 1, in view of Toru’s Fig. 2 and 4, wherein the plurality of charging management components (412+432, 416+436, 420+440) comprise
a main management component (412+432) and an auxiliary management component (416+436), and the main management component is electrically connected to (via 414) the auxiliary management component; the plurality of battery packs (434, 438, 442) comprise 

the main management component (412+432) is configured to adjust (by 12+2, Fig. 2; paragraph 4 of best mode; paragraph 1 of tech-solution; Toru), according to voltages ([0033]) (or Vp detected by 14, Fig. 2; Toru) of the main battery pack (434) and the auxiliary battery pack (438), 
a charging current ([0032] [0044]) (or Ia, Fig. 4A; paragraphs 8 and 11 of example 1; Toru) that is input to the main battery pack (434; [0045]) (or 10a, Fig. 4A), and 
send a charging instruction (from 414+412; [0035]-[0038]) (e.g., instructions executed, Fig. 6 and 7) (or charging instruction included in 2+12, Fig. 2; paragraphs 8 and 11 of example 1; paragraph 24 of best mode indicates control unit 2, connected to a memory 3, is a processor that executes instructions; Toru) to the auxiliary management component (416+436), 
wherein the charging instruction (from 414+412) is configured to adjust (by 12+2, Fig. 2; paragraph 4 of best mode; paragraph 1 of tech-solution; Toru) a charging current output ([0032] [0044]) (or Ib, Fig. 4A; paragraphs 8 and 11 of example 1; Toru) from the auxiliary management component (416+436) to the auxiliary battery pack (438) (or 10b, Fig. 4A; Toru).
Regarding claim 3, Seo teaches in Fig. 4, the charging circuit according to claim 2, in view of Toru, wherein when the voltages ([0033]) of the main battery pack (434) and the auxiliary battery pack (438) are both smaller than a first preset value ([0033]), the main management component (412+432) is configured to pre-charge ([0033]) the main battery pack (434) and send, 
when the main battery pack (434) is switched to a constant-current charging stage ([0010] [0008]; e.g., Imax of output port of charge unit, Fig. 5; [0044]), a first charging instruction (from 414+412; [0035]-[0038]) (e.g., instructions executed, Fig. 6 and 7) (or charging instruction included in 2+12, Fig. 2; paragraphs 8 and 11 of example 1; paragraph 24 of best mode indicates control unit 2, connected to a memory 3, is a processor that executes instructions; Toru) to the auxiliary management component (416+436), wherein the first charging instruction (from 414+412) is configured to instruct the auxiliary management component (416+436) to pre-charge ([0033]) the auxiliary battery pack (438).
Regarding claim 4, Seo teaches in Fig. 4, the charging circuit according to claim 2, in view of Toru, wherein the main management component (412+432) is configured to send (via 414) a second charging instruction (from 414+412; [0035]-[0038]) (e.g., instructions executed, Fig. 6 and 7) (or charging instruction included in 2+12, Fig. 2; paragraphs 8 and 11 of example 1; paragraph 24 of best mode indicates control unit 2, connected to a memory 3, is a processor that executes instructions; Toru) to the auxiliary management component (416+436) after the main battery pack (434) (10a, 
wherein the second charging instruction (from 414+412) (or charging instruction included in 2+12, Fig. 2; paragraphs 8, 9 and 11 of example 1; Toru) is configured to instruct the auxiliary management component (416+436) to charge the auxiliary battery pack (438) (or 10b, Fig. 4B; Toru) with a constant current ([0010]) (Ib, Fig. 4B; paragraph 1 of tech-solution; Toru).
Regarding claim 5, Seo teaches in Fig. 4, the charging circuit according to claim 2, in view of Toru, wherein the plurality of charging management components (412+432, 416+436, 420+440) comprise a plurality of auxiliary management components (416+436, 420+440) arranged according to precedence ([0038] [0044]); and 
the main management component (412+432) is connected (via 414, 418) to each of the plurality of auxiliary management components (416+436, 420+440), and 
the main management component (412+432) is configured to send (via 414, 418), according to a voltage ([0033]) of an auxiliary battery pack (438) (or 10b or 10c Fig. 4A-4C; Toru) corresponding to an auxiliary management component (416+436) with upper precedence, the charging instruction (from 414+412) (or charging instruction included in 2+12, Fig. 2; paragraphs 8, 9 and 11 of example 1; Toru) to the auxiliary management component (420+440) with next lower precedence.
Regarding claim 6, Seo teaches in Fig. 4, the charging circuit according to claim 2, in view of Toru, wherein the plurality of charging management components (412+432, 
Regarding claim 7, Seo teaches in Fig. 4, the charging circuit according to claim 2, in view of Toru, wherein when an electronic device ([0005] provided with 410+430) provided with the charging circuit (410) is in a powered-on state ([0035]) and the interface ([0040]) is connected with an external charging end (of AC/DC 402; [0040]),
the main battery pack (434) connected with the main management component (412+432) is switched to a power supply state ([0035]), and after charging of the main battery pack (434) connected with the main management component (412+432) is completed ([0039] [0042]), the auxiliary battery pack (438) connected with the auxiliary management component (436+416) is switched to a power supply state ([0036]-[0038]).
Regarding claim 8, Seo teaches in Fig. 4, the charging circuit according to claim 7, in view of Toru, wherein when the charging of the main battery pack (434) connected with the main management component (412+432) and charging of the auxiliary battery pack (438) connected with the auxiliary management component (436+416) are completed ([0039] [0042]), the plurality of battery packs (434, 438, 442) jointly supply power.
Regarding claim 9, Seo teaches in Fig. 4, the charging circuit according to claim 7, in view of Toru, wherein the plurality of charging management components (412+432, 416+436, 420+440)  comprise a plurality of auxiliary management (436+416, 420+440) components arranged according to precedence ([0038] [0044]), wherein after the charging of the main battery pack (434) connected with the main management component (412+432) is completed ([0039] [0042]), at least one battery pack (438) is determined sequentially for power supply ([0036]-[0038]) according to the precedence, and when charging of the auxiliary battery pack corresponding to the auxiliary management component with present precedence is completed ([0039] [0042]), the at least one battery pack is replaced with a battery pack (442) corresponding to an auxiliary management component (420+440) with next lower precedence for power supply ([0036]-[0038]).
Regarding claim 10, Seo teaches in Fig. 4, the charging circuit according to claim 1, in view of Toru, wherein the plurality of charging management components (412+432) comprise a first charging management component (416+436) and a second charging management component (412+432, 416+436), the plurality of battery packs (434, 438, 442) comprise a first battery pack (434) and a second battery pack (438), 
Regarding claim 12, Seo (U.S. 2008/0252261) teaches in Fig. 4, an electronic device ([0005] provided with 410+430), comprising a charging circuit (400), the charging circuit comprising:
an interface (402);
a plurality of charging management components (412+432, 416+436, 420+440) connected to the interface (402) in parallel; and 
a plurality of battery packs (434, 438, 442),
wherein each of the plurality of battery packs (434, 438, 442) comprises a battery or a plurality of batteries (batteries connected in series of each 434, 438, 442) connected in series with each other, the plurality of battery packs (434, 438, 442) are connected in series with the plurality of charging management components (412+432, 416+436, 420+440), respectively, and the plurality of battery packs (434, 438, 442) are connected in parallel ([0013]),
wherein the plurality of charging management components (412+432, 416+436, 420+440) are electrically connected with each other (via 414, 418, 422) to provide, through signal interaction (generated by 414+412, 418+416, 422+420) between the plurality of charging management components (412+432, 416+436, 420+440), a 
Seo does not explicitly teach adjust (through signal interaction between the plurality of charging management components), a charging current that is input to each of the battery packs, (such that a time period of a maximum charging current for each of the plurality of battery packs is different from a time period of a maximum charging current for another one of the plurality of battery packs).
Toru (JP 2010011708A) teaches in Fig. 4A-4C, adjust through signal interaction between the plurality of charging management components (12+2, Fig. 2; paragraph 4 of best mode; paragraph 1 of tech-solution), a charging current (Ia, Ib, Ic) that is input to each of the battery packs (10a, 10b,10c), such that a time period of a maximum charging current (corresponding time period of maximum charging current, e.g., Ia = 30A input to 10a, Fig. 4A; paragraphs 8 and 11 of example 1) for each of the plurality of battery packs is different from a time period of a maximum charging current (corresponding time period of charging current, e.g., Ib = 30A input to 10b, Fig. 4B; paragraphs 9 and 11 of example 1) for another one of the plurality of battery packs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjust (through signal interaction between the  a charging current that is input to each of the battery packs, such that) a time period of a maximum charging current for each of the plurality of battery packs is different from a time period of a maximum charging current for another one of the plurality of battery packs of Toru’s into Sebastian’s, in order to prevent the deterioration of a battery formation material and prevent a memory effect while maintaining the high output (abstract, lines 2-3; Toru).
Regarding claim 13, Seo teaches in Fig. 4, the electronic device according to claim 12, in view of Toru’s Fig. 2 and 4, wherein the plurality of charging management components (412+432, 416+436, 420+440) comprise
a main management component (412+432) and an auxiliary management component (416+436), and the main management component is electrically connected to (via 414) the auxiliary management component; the plurality of battery packs (434, 438, 442) comprise 
a main battery pack (434) connected in series with the main management component (412+432), and an auxiliary battery pack (438) connected with the auxiliary management component (416+436); and 
the main management component (412+432) is configured to adjust (by 12+2, Fig. 2; paragraph 4 of best mode; paragraph 1 of tech-solution; Toru), according to voltages ([0033]) (or Vp detected by 14, Fig. 2; Toru) of the main battery pack and the auxiliary battery pack, 

send a charging instruction (from 414+412; [0035]-[0038]) (e.g., instructions executed, Fig. 6 and 7) (or charging instruction included in 2+12, Fig. 2; paragraphs 8 and 11 of example 1; paragraph 24 of best mode indicates control unit 2, connected to a memory 3, is a processor that executes instructions; Toru) to the auxiliary management component (416+436), 
wherein the charging instruction (from 414+412) is configured to adjust (by 12+2, Fig. 2; paragraph 4 of best mode; paragraph 1 of tech-solution; Toru) a charging current output ([0032] [0044]) (or Ib, Fig. 4A; paragraphs 8 and 11 of example 1; Toru) from the auxiliary management component (416+436) to the auxiliary battery pack (438) (or 10b, Fig. 4A; Toru).
Regarding claim 14, Seo teaches in Fig. 4, the electronic device according to claim 13, in view of Toru’s Fig. 2 and 4, wherein when the voltages ([0033]) of the main battery pack (434) and the auxiliary battery pack (438) are both smaller than a first preset value ([0033]), the main management component (412+432) is configured to pre-charge ([0033]) the main battery pack (434) and send, when the main battery pack (434) is switched to a constant-current charging stage ([0010] [0008]; e.g., Imax of output port of charge unit, Fig. 5; [0044]), a first charging instruction (from 414+412; [0035]-[0038]) (e.g., instructions executed, Fig. 6 and 7) (or charging instruction included in 2+12, Fig. 2; paragraphs 8 and 11 of example 1; paragraph 24 of best mode indicates control unit 2, connected to a memory 3, is a processor that executes instructions; Toru) to the 
Regarding claim 15, Seo teaches in Fig. 4, the electronic device according to claim 13, in view of Toru’s Fig. 2 and 4, wherein the main management component (412+432) is configured to send (via 414) a second charging instruction (from 414+412; [0035]-[0038]) (e.g., instructions executed, Fig. 6 and 7) (or charging instruction included in 2+12, Fig. 2; paragraphs 8 and 11 of example 1; paragraph 24 of best mode indicates control unit 2, connected to a memory 3, is a processor that executes instructions; Toru) to the auxiliary management component (416+436) after the main battery pack (434) (10a, Fig. 4B) is switched to a constant-voltage charging stage ([0010], lines 3, 8-12) (or corresponding to Ia, Fig. 4B; Toru), 
wherein the second charging instruction (from 414+412) (or charging instruction included in 2+12, Fig. 2; paragraphs 8, 9 and 11 of example 1; Toru) is configured to instruct the auxiliary management component (416+436) to charge the auxiliary battery pack (438) (or 10b, Fig. 4B; Toru) with a constant current ([0010]) (Ib, Fig. 4B; paragraph 1 of tech-solution; Toru).
Regarding claim 16, Seo teaches in Fig. 4, the electronic device according to claim 13, in view of Toru’s Fig. 2 and 4, wherein the plurality of charging management components (412+432, 416+436, 420+440) comprise a plurality of auxiliary management components (416+436, 420+440) arranged according to precedence ([0038] [0044]); and the main management component (412+432) is connected (via 
Regarding claim 17, Seo teaches in Fig. 4, the electronic device according to claim 13, in view of Toru’s Fig. 2 and 4,  wherein the plurality of charging management components (412+432, 416+436, 420+440) comprise a plurality of auxiliary management components (416+436, 420+440) arranged according to precedence ([0038] [0044]), the main management component (412+432) is electrically connected with an auxiliary management component (416+436) with highest precedence, and the plurality of auxiliary management components (416+436, 420+440) are sequentially and electrically connected according to the precedence, wherein an auxiliary management component (416+436) with upper precedence is configured to send a third charging instruction (from 418+416) (e.g., instructions executed, Fig. 6 and 7) (or charging instruction included in 2+12, Fig. 2; paragraphs 8-10 and 11 of example 1; Toru) to an auxiliary management component (420+440) with next lower precedence according to a voltage ([0033]) of an auxiliary battery pack (442) (or 10b or 10c, Fig. 4B; Toru) connected with the auxiliary management component (420+440) with upper precedence.
Regarding claim 18, Seo teaches in Fig. 4, the electronic device according to claim 13, in view of Toru’s Fig. 2 and 4, wherein when the electronic device ([0005] provided with 410+430)  is in a powered-on state ([0035]) and the interface (402) is connected with an external charging end (of AC/DC 402; [0040]), the main battery pack (434) connected with the main management component (412+432) is switched to a power supply state ([0035]), and after charging of the main battery pack (434) connected with the main management component (412+432) is completed ([0039] [0042]), the auxiliary battery pack (438) connected with the auxiliary management component (436+416) is switched to a power supply state ([0036]-[0038]).
Regarding claim 19, Seo teaches in Fig. 4, the electronic device according to claim 18, in view of Toru’s Fig. 2 and 4, wherein when the charging of the main battery pack (434) connected with the main management component (412+432) and charging of the auxiliary battery pack (438) connected with the auxiliary management component (436+416) are completed ([0039] [0042]), the plurality of battery packs (434, 438, 442) jointly supply power.
Regarding claim 20, Seo teaches in Fig. 4, the electronic device according to claim 18, in view of Toru’s Fig. 2 and 4, wherein the plurality of charging management components (412+432, 416+436, 420+440)  comprise a plurality of auxiliary management (436+416, 420+440) components arranged according to precedence ([0038] [0044]), wherein after the charging of the main battery pack (434) connected with the main management component (412+432) is completed ([0039] [0042]), at least one battery pack (438) is determined sequentially for power supply .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. 2008/0252261) and Toru (JP 2010011708 A), as applied above in claim 1, and further in view of Yu (U.S. 2010/0138177).
Regarding claim 11, Seo teaches in Fig. 4, the charging circuit according to claim 1, in view of Toru. The combination does not explicitly teach (wherein a charging management component of the plurality of charging management components determines) an aging state of each of the plurality of battery packs according to a duration for completing one charging cycle by each battery pack.
Yu (U.S. 2010/0138177) teaches an aging state of each battery pack according to a duration for completing one charging cycle by each battery pack ([0027], lines 10-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aging state of each battery pack according to a duration for completing one charging cycle by each battery pack of Yu’s into Seo’s, in view of Toru’s, in order to monitor battery health.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/DUNG V BUI/Examiner, Art Unit 2859 
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 16, 2022